(Corrected)
OFFICE ACTION
Allowable Subject Matter
Claims 1, 3-10, 12 and 14-21 are allowed.  Following is the Examiner’s reason for allowance: 

The closest prior art, U.S. Patent No. 9,659,966 to Kwak et al, does not anticipate or suggest such limitations as: “at least one second wiring disposed in the at least partial area, and electrically connected with the at least one first wiring in the second area, and a wiring layer including a first insulating layer and a second insulating layer, the first insulating layer being disposed on the first area and the second insulating layer being disposed on the second area, wherein the at least one first wiring is disposed on a bottom surface of the first insulating layer and the second insulating layer, and the at least one second wiring is disposed on a top surface of the second insulating layer” (as applied to Claim 1); “a wiring layer including a first insulating layer and a second insulating layer, the first insulating layer being disposed on the first area and the second insulating layer being disposed on the second area, wherein the at least one first wiring is disposed on a bottom surface of the first insulating layer and the second insulating layer, and the at least one second wiring is disposed on a top surface of the second insulating layer” (as applied to Claim 5); and “a wiring layer including a first insulating layer and a second insulating layer, the first insulating layer being disposed on the first area and the second insulating layer being disposed on the second area, wherein the at least one first wiring is disposed on a bottom surface of the first insulating layer and the second insulating layer, and the at least one second wiring is disposed on a top surface of the first insulating layer and the second insulating layer” (as applied to Claim 9), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 02/07/19, 05/16/19 and 02/23/21 reads on pending claims                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 03, 2021										    /Calvin Lee/
    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815